United States Court of Appeals
                                                            Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS    FILED
                        FOR THE FIFTH CIRCUIT           March 9, 2006
                        _____________________
                                                  Charles R. Fulbruge III
                             No. 05-50320                 Clerk
                        _____________________

UNITED STATES OF AMERICA

                 Plaintiff - Appellee
                  v.
FERMIN MENDEZ
                 Defendant - Appellant

                       ---------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (03-CR-1961)
                       ---------------------

Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that the unopposed motion filed by Appellee to

vacate sentence is GRANTED.

    IT IS FURTHER ORDERED that the unopposed motion filed by

Appellee to remand case to the district court for resentencing is

GRANTED.

     In granting the unopposed motion of the United States, this

court expresses no opinion on the government’s interpretation of

_____________________

     *Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
United States v. Hamilton, No. 04-20616, 2006 WL 350066 (5th Cir.

February 16, 2006).